Appellant was convicted of the offense of selling whisky. We will not discuss the evidence. It was immaterial as to who, if anybody, instructed state's witness Talley to turn the bottle of whisky, alleged to have been purchased from defendant, over to Mr. Jones (whoever Mr. Jones was). The trial court seems to have done all it was invoked to do, with reference to the portion of the argument of the solicitor which was objected to, by sustaining the objection and instructing the jury that they were not to consider the statement made. Hence nothing is presented in that regard for our decision. Gilbert v. State,20 Ala. App. 565, 104 So. 45.
We find no prejudicial error intervening during the trial, and the judgment of conviction is affirmed.
The sentence imposed upon defendant was not in accordance with Code 1923, § 5291. Accordingly the case is remanded for proper sentence. Crusoe v. State, 19 Ala. App. 203, 95 So. 918.
Judgment of conviction affirmed.
Remanded for proper sentence.